Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20190335173 A1-Moon et al (Hereinafter referred to as “Moon” and US 20200280740 A1-Tsukuba) does not disclose, with respect to claim 1, wherein the secondary inverse-transform is performed by using an inverse-transform matrix and an input matrix, the input matrix being generated by arranging the inverse quantized residual coefficients of a two-dimensional form in the partial region in a one-dimensional form, and wherein a number of rows or columns of the inverse-transform matrix is greater than a number of the inverse-quantized residual coefficients included in the partial region as claimed.  Rather, Moon discloses a method of decoding an image (fig. 4), the method comprising: acquiring residual coefficients of a current block ([0068], wherein a residue is transmitted to the decoder) ; inverse quantizing the residual coefficients ([0080], residue generated in the dequantization); performing a secondary inverse transformation on the inverse quantized residual coefficients (fig. 4, [0112], Wherein secondary inverse transform is performed); and performing a primary inverse transformation on a result of performing the secondary inverse transformation (fig. 4, [0112], wherein the image decoding apparatus may perform primary inverse-transform for a transformed block for which secondary inverse is performed) wherein the secondary inverse transformation is performed on a partial region of the current block ([0141], fig. 5-10, shows a secondary inverse transform is performed on a partial region). Similarly, Tsubuka discloses wherein the secondary inverse transformation is performed using a transform matrix and a one-dimensional matrix generated by arranging the inverse quantized residual coefficients included in the partial region in one dimension ([0803], wherein for the inverse secondary transform, performs 1-dimensioal transform using a transform matrix).
The same reasoning applies to claim 8 and 16 mutatis mutandis.  Accordingly, claims 1, 4-8, 11-14, 16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487